
	
		II
		111th CONGRESS
		2d Session
		S. 3063
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Reid (for himself,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mrs. Feinstein, Mr. Merkley, Ms.
			 Murkowski, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to
		  provide loans to certain organizations in certain States to address habitats
		  and ecosystems and to address and prevent invasive species. 
	
	
		1.Short titleThis Act may be cited as the
			 Invasive Species Emergency Response
			 Fund Act.
		2.PurposesThe purpose of this Act is to encourage
			 partnerships among Federal and State agencies, Indian tribes, academic
			 institutions, and public and private stakeholders—
			(1)to prevent against the introduction and
			 spread of harmful invasive species;
			(2)to protect, enhance, restore, and manage a
			 variety of habitats for native plants, fish, and wildlife; and
			(3)to establish early detection and rapid
			 response capabilities to combat incipient harmful invasive species.
			3.Invasive Species Emergency Response
			 Fund
			(a)DefinitionsIn this section:
				(1)EcosystemThe term ecosystem means an
			 area, considered as a whole, that contains living organisms that interact with
			 each other and with the non-living environment.
				(2)Eligible
			 StateThe term eligible
			 State means any State located in Region 4, as determined by the Census
			 Bureau.
				(3)FundThe term Fund means the
			 Invasive Species Emergency Response Fund established by subsection (b).
				(4)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination Act and
			 Education Assistance Act (25 U.S.C. 450b).
				(5)IntroductionThe term introduction, with
			 respect to a species, means the intentional or unintentional escape, release,
			 dissemination, or placement of the species into an ecosystem as a result of
			 human activity.
				(6)Invasive speciesThe term invasive species
			 means a species—
					(A)that is nonnative to a specified ecosystem;
			 and
					(B)the introduction to an ecosystem of which
			 causes, or may cause, harm to—
						(i)the economy;
						(ii)the environment; or
						(iii)human, animal, or plant health.
						(7)Qualified organization
					(A)In generalThe term qualified
			 organization means an organization that—
						(i)submits an application for a project in an
			 eligible State; and
						(ii)demonstrates an effort to address—
							(I)a certain invasive species; or
							(II)a certain habitat or ecosystem impacted by
			 an invasive species.
							(B)InclusionsThe term qualified
			 organization includes any individual representing, or any combination
			 of—
						(i)public or private stakeholders;
						(ii)Federal agencies;
						(iii)Indian tribes;
						(iv)State land, forest, or fish wildlife
			 management agencies;
						(v)academic institutions; and
						(vi)other organizations, as the Secretary
			 determines to be appropriate.
						(8)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(9)StakeholderThe term stakeholder
			 includes—
					(A)State, tribal, and local governmental
			 agencies;
					(B)the scientific community; and
					(C)nongovernmental entities, including
			 environmental, agricultural, and conservation organizations, trade groups,
			 commercial interests, and private landowners.
					(b)Establishment of FundThere is established in the Treasury of the
			 United States a revolving fund, to be known as the Invasive Species
			 Emergency Response Fund, consisting of—
				(1)such amounts as are appropriated to the
			 Fund pursuant to subsection (h); and
				(2)interest earned on investments of amounts
			 in the Fund under subsection (e).
				(c)Expenditures from Fund
				(1)In generalSubject to paragraph (2), on request by the
			 Secretary, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary such amounts as the Secretary determines are necessary to provide
			 loans under subsection (f)(1).
				(2)Administrative expensesOf the amounts in the Fund—
					(A)not more than 5 percent shall be available
			 for each fiscal year to pay the administrative expenses of the Department of
			 the Interior to carry out this section;
					(B)not more than 5 percent shall be available
			 for each fiscal year to pay the administrative expenses of offices of the
			 Governors of eligible States to carry out this section; and
					(C)not more than 10 percent shall be available
			 for each fiscal year to pay the administrative expenses of a qualified
			 organization to carry out this section.
					(d)Transfers of amounts
				(1)In generalThe amounts required to be transferred to
			 the Fund under this section shall be transferred at least monthly from the
			 general fund of the Treasury to the Fund on the basis of estimates made by the
			 Secretary of the Treasury.
				(2)AdjustmentsProper adjustment shall be made in amounts
			 subsequently transferred to the extent prior estimates were in excess of or
			 less than the amounts required to be transferred.
				(e)Investment of amounts
				(1)In generalThe Secretary of the Treasury shall invest
			 such portion of the Fund as is not, in the judgment of the Secretary of the
			 Treasury, required to meet current withdrawals.
				(2)Interest bearing obligationsInvestments may be made only in
			 interest-bearing obligations of the United States.
				(f)Use of Fund
				(1)Loans
					(A)In generalThe Secretary shall use amounts in the Fund
			 to provide loans to qualified organizations to prevent and remediate the
			 impacts of invasive species on habitats and ecosystems.
					(B)Eligibility
						(i)In generalTo be eligible to receive a loan under this
			 paragraph, a qualified organization shall submit to the Governor of the
			 eligible State in which the project of the qualified organization is located an
			 application at such time, in such manner, and containing such information as
			 may be required by application requirements established by the Secretary, after
			 taking into account the recommendations of the Governors of eligible
			 States.
						(ii)Gubernatorial recommendationsIn reviewing the applications under clause
			 (i), the Governor may recommend to the Secretary for approval any application
			 of a qualified organization under clause (i) if the Governor determines that
			 the qualified organization is carrying out or will carry out a project—
							(I)designed to fully assess long-term
			 comprehensive severity of the problem or potential problem addressed by the
			 project;
							(II)that uses early detection and response
			 mechanisms that seek to prevent—
								(aa)the introduction or spread of invasive
			 species from outside the United States into an eligible State; or
								(bb)the spread of an established invasive
			 species into an eligible State;
								(III)to prevent the regrowth or reintroduction
			 of an invasive species, to the extent to which the qualified organization has
			 achieved progress with respect to reduction or elimination of the invasive
			 species;
							(IV)in rare or unique habitats, such as—
								(aa)desert terminal lakes;
								(bb)rivers that feed desert terminal
			 lakes;
								(cc)desert springs;
								(dd)alpine lakes;
								(ee)old growth forest ecosystems; and
								(ff)special land allocations, such as
			 wilderness, wilderness management areas, research natural areas, and
			 experimental forests;
								(V)that is likely to prevent or resolve a
			 problem relating to invasive species;
							(VI)to remediate the spread of aquatic invasive
			 species within important bodies of water, as determined by the Secretary
			 (including the Colorado River);
							(VII)to remediate the spread of terrestrial
			 invasive species within important forest ecosystems, including wilderness,
			 wilderness management areas, research natural areas, and experimental
			 forests;
							(VIII)to assess and promote wildfire management
			 strategies, increase the supply of native plant materials, and reintroduce
			 native plant species intended to limit or mitigate the impacts of invasive
			 species;
							(IX)to assess and reduce invasive
			 species-related changes in wildlife habitat and aquatic, terrestrial, and arid
			 ecosystems;
							(X)to assess and reduce negative economic
			 impacts and other impacts associated with control methods and the restoration
			 of a native ecosystem;
							(XI)to improve the overall capacity of the
			 United States to address invasive species;
							(XII)to promote cooperation and participation
			 between States that have common interests regarding invasive species;
							(XIII)that addresses or enhances the efforts of
			 qualified organizations, States, or landscape-level initiatives that have
			 invasive species responsibility, authority, or prevention, remediation and
			 control strategies, and applicable plans in place; or
							(XIV)to educate the public regarding the
			 negative effects of invasive species, to help prevent and mitigate the
			 introduction and spread of invasive species into or near high-risk aquatic,
			 terrestrial, and arid ecosystems.
							(iii)Transmission to the SecretaryThe Governor shall transmit to the
			 Secretary all applications received by the Governor under clause (i).
						(C)Sense of Congress regarding multistate
			 compactsIt is the sense of
			 Congress that—
						(i)Governors of States should enter into
			 multistate compacts in coordination with qualified organizations to prevent,
			 address, and remediate against the spread of animals, plants, or pathogens, or
			 aquatic, wetland, or terrestrial invasive species;
						(ii)the Secretary should give special
			 consideration to multistate compacts described in clause (i) in reviewing loan
			 solicitations and applications of the States and qualified organizations that
			 are parties to the compacts; and
						(iii)if a multistate compact is entered into
			 under clause (i), the Governors of all States that are parties to the compact
			 should combine to repay to the Secretary of the Treasury a total combined
			 amount equal to not less than 25 percent of the amount of the loan provided
			 under this Act (including interest at a rate less than or equal to the market
			 interest rate).
						(D)Petitions
						(i)Action by GovernorNot later than 30 days after the receipt of
			 an application recommended for approval by the Secretary under subparagraph
			 (B)(ii), the Governor of an eligible State shall submit to the Secretary, on
			 behalf of all qualified organizations, a petition, together with copies of the
			 recommended application, to receive a loan under this paragraph.
						(ii)ApprovalNot later than 30 days after the date of
			 receipt of a petition under clause (i), the Secretary, at the sole discretion
			 of the Secretary, may approve the petition.
						(iii)Action on approvalNot later than 30 days after the date of
			 approval of a petition under clause (ii) or the approval by the Secretary of an
			 application otherwise transmitted by a Governor under subparagraph (B)(iii),
			 the Secretary shall provide to the qualified organization a loan under this
			 paragraph.
						(E)PriorityIn providing loans under this paragraph,
			 the Secretary shall give priority to applications of qualified organizations
			 carrying out, or that will carry out, more than 1 project described in
			 subparagraph (B)(ii).
					(2)Requirements
					(A)Loan repayment
						(i)In-kind considerationWith respect to loan repayment under clause
			 (ii), the Secretary may accept, in lieu of monetary payment, in-kind
			 contributions in such form and such quantity as may be acceptable to the
			 Secretary, including contributions in the form of—
							(I)maintenance, remediation, prevention,
			 alteration, repair, improvement, or restoration (including environmental
			 restoration) activities for approved projects; and
							(II)such other services as the Secretary
			 considers to be appropriate.
							(ii)RepaymentSubject to clause (iii), not later than 10
			 years after the date on which a qualified organization receives a loan under
			 paragraph (1), the qualified organization shall repay to the Secretary of the
			 Treasury an amount equal to not less than 25 percent of the amount of the loan
			 (including interest at a rate less than or equal to the market interest
			 rate).
						(iii)WaiverNot more frequently than once every 5
			 years, the Secretary, in consultation with the Secretary of the Treasury, may
			 waive the requirements under clauses (i) and (ii) with respect to 1 qualified
			 organization.
						(B)Long-term management and remediation
			 strategiesThe Secretary
			 shall ensure that no loan provided under paragraph (1) is used to carry out a
			 long-term management or remediation strategy, unless the Governor or applicable
			 qualified organization demonstrates either or both a reliable funding stream
			 and in-kind contributions to carry out the strategy over the duration of the
			 project.
					(3)RenewalAfter reviewing the reports under
			 subsection (g), if the Secretary, in consultation with the Governor of each
			 affected State, determines that a project is making satisfactory progress, the
			 Secretary may renew the loan provided under this subsection for a period of not
			 more than 3 additional fiscal years.
				(g)Reports
				(1)Reports to SecretaryFor each year during which a qualified
			 organization receives a loan under subsection (f), the qualified organization,
			 in conjunction with the Governor of the eligible State in which the qualified
			 organization is primarily located, shall submit to the Secretary a report
			 describing each project (including the results of the project) carried out by
			 the qualified organization using the loan during that year.
				(2)Report to CongressNot later than September 30, 2011, and
			 annually thereafter through September 30, 2015, the Secretary shall submit a
			 report describing the total loan amount requested by each eligible State during
			 the preceding fiscal year and the total amount of the loans provided under
			 subsection (f)(1) to each eligible State during that fiscal year, and an
			 evaluation on effectiveness of the Fund and the potential to expand the Fund to
			 other regions, to—
					(A)the Committees on Appropriations, Energy
			 and Natural Resources, and Environment and Public Works of the Senate;
			 and
					(B)the Committees on Appropriations and
			 Natural Resources of the House of Representatives.
					(3)Report by borrower
					(A)In generalEach qualified organization that receives a
			 loan under subsection (f)(1) shall submit to the Secretary a report describing
			 the use of the loan and the success achieved by the qualified
			 organization—
						(i)not less frequently than once each year
			 until the date of expiration of the loan; or
						(ii)if the loan expires before the date that is
			 1 year after the date on which the loan is provided, at least once during the
			 term of the loan.
						(B)Interim
			 updateIn addition to the
			 reports required under subparagraph (A), each qualified organization that
			 receives a loan under subsection (f)(1) shall submit to the Secretary,
			 electronically or in writing, a report describing the use of the loan and the
			 success achieved by the qualified organization, expressed in chronological
			 order with respect to the date on which each project was initiated—
						(i)not less frequently than once every 180
			 days until the date of expiration of the loan; or
						(ii)if the loan expires before the date that is
			 180 days after the date on which the loan is provided, on the date on which the
			 term of the loan is 50 percent completed.
						(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Fund $80,000,000 for each of fiscal years
			 2011 through 2015.
			
